840 N.E.2d 1233 (2006)
217 Ill. 2d 624
298 Ill. Dec. 798
PEOPLE State of Illinois, petitioner,
v.
Johnnie WILSON, respondent.
No. 101473.
Supreme Court of Illinois.
January 25, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Wilson, 361 Ill.App.3d 93, 296 Ill. Dec. 744, 836 N.E.2d 159 (2005). The appellate court is directed to reconsider its judgment in light of People v. Moss, case No. 99616, 217 Ill. 2d 511, 299 Ill. Dec. 662, 842 N.E.2d 699, 2005 WL 3430867 (12/15/05), to determine if a different result is warranted.